Case 4:18- my: -00786-BJ Document 6 Filed 12/20/18 Page @ 1 PagelD 10
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
FORT WORTH DIVISION

UNITED STATES OF AMERICA

 

v. No. 4:18-MJ-786-BJ |

BRIAN MATTHEW MORTON (01)

GOVERNMENT’S MOTION FOR PRETRIAL DETENTION-

The United States moves for pretrial detention of the defendant pursuant to 18 U.S.C. §§ 3 1H2(e) and’ (D: nen
1. Eligibility of Case: This case is eligible for a detention order because the case involves...
Crime of violence [18 U.S.C. § 3156]
Maximum sentence of LIFE imprisonment or death
Controlled Substance offense punishable by 10 or more years
Felony with 2 prior convictions in above categories
Felony involving a minor victim
Felony involving the possession or use of a firearm, destructive device, or other dangerous weapon
Felony involving a failure to register under 18 U.S.C. § 2250
Serious risk that the Defendant will flee
Serious risk that Defendant will obstruct justice
2. Reason for Detention. The Court should detain the Defendant because there are no conditions of release which
would reasonably assure:
Xx] Defendant's appearance as required KX] The safety of the community Xx] The safety of another person
3. The United States will invoke the rebuttable presumption against the Defendant because: there is probable cause to
believe that the Defendant has committed:
A Controlled Substance Offense punishable by 10 or more years imprisonment
A firearms offense under Title 18, United States Code, Section 924(c)
A federal crime of terrorism punishable by 10 or more years imprisonment
A Felony -listed in 18 U.S.C. § 3142(e) - involving a minor victim
A Felony involving a failure to register under 18 U.S.C. § 2250
The Defendant has previously been convicted of an offense described in 18 USC § 3142(f)(1) which was committed
while the Defendant was released on bond pending trial for any offense and less than 5 years have elapsed since the
latter of the defendant’s conviction or date of release from imprisonment for such conviction.
4. Time for Detention Hearing. The United States requests the Court to conduct the detention hearing
EJ at the Defendant's first appearance XX After a continuance of _3_ days.

 

on

OWOOWOOOO

OOwWOOO

Respectfully Submitted,

ERIN NEALY COX
UNITED STATES ATTORNEY

 

MEGAN J. FAHEY

Assistant United States Attorney
State Bar No. 24043655

801 Cherry Street, Suite 1700
Fort Worth, Texas 76102
Telephone: 817-252-5200
Facsimile: 817-252-5455

CERTIFICATE OF SERVICE

I certify that a true and correct copy of the above pleading was this day served upon the Defendant or his counsel of
record in accordance with the provisions of Rule 49 of the Federal Rules of Criminal Procedure.

DATE: December ZO _ , 2018 Chi eboc
KA

MEGAN J. FAHEY
Assistant United States Attorney

 

 

 
